Given the specific and narrow facts of this case, I dissent. The Fourth Amendment protects against unreasonable searches and seizures. Given the *Page 496 
existence of probable cause, including the driver's admission concerning the existence and location of the drugs and appellant's access to them, the destructible nature of the evidence involved, and the greater degree of intrusion involved in detaining the appellant until a warrant could be obtained, the rationale set forth in Cupp v. Murphy (1973), 412 U.S. 291,93 S.Ct. 2000, 36 L.Ed.2d 900, as followed in State v. Wamsley (May 8, 1989), Madison App. No. CA88-11-026, unreported, 1989 WL 47883, convinces me that the search was reasonable within the meaning of the Fourth Amendment. I am quick to acknowledge, however, that neither proximity nor probable cause standing alone or together is normally sufficient to overcome the warrant requirement for searches of the person.